ALLOWANCE
Claims 1, 3, 7, 9, 21, and 22 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James J. Livingston, Jr. on 11 November 2022.

Please change claim 1 to:

1.	(Currently Amended) A method of executing applications in an electronic device, the method comprising:
in response to receiving a first user input on a touch screen of the electronic device, displaying a keyboard interface, wherein the keyboard interface includes a virtual input keypad and a menu on the touch screen, the menu including an image recognition menu and a plurality of icons related to at least one application of a user setting, the icons displayed in order of execution from latest to oldest, the at least one application of the user setting including at least one of a search application, an internet browser, an app market application or a camera application, wherein the virtual input keypad comprises a plurality of text types, and a key for switching between the text types;
receiving a second user input though the virtual input keypad;
displaying, on an output area, a text corresponding to the second user input;
extracting expectable input data from the second user input;
displaying the extracted expectable input data on the output area;
when the user selects among input data or the expectable input data that is displayed on the output area, determining an attribute of the selected data and displaying the menu corresponding to the determined data attribute; 
only an image recognition icon on the image recognition menu on the keyboard interface; 
in case the image recognition menu is selected, receiving a third user input for selecting the image;
recognizing characters on the selected image;
displaying a notification of character recognition on the touch screen only while the characters are being recognized, the notification of character recognition being displayed in a separate area of the screen from the recognized characters; 
displaying the recognized characters on the output area; and 
in case the search application is selected, displaying a search result in the output area.


Please change claim 7 to:

7.	(Currently Amended) An electronic device comprising:
a touch screen; and 
at least one processor configured to: 
in response to receiving a first user input on the touch screen, control the touch screen to display a keyboard interface, wherein the keyboard interface includes the icons displayed in order of execution from latest to oldest, the at least one application of the user setting including at least one of a search application, an internet browser, an app market application or a camera application, wherein the virtual input keypad comprises a plurality of text types, and a key for switching between the text types,
receive a second user input though the virtual input keypad,
control the touch screen to display, on an output area, a text corresponding to the second user input,
extract expectable input data from the second user input,

when the user selects among input data or the expectable input data that is displayed on the output area, determine an attribute of the selected data and control the touch screen to display the menu corresponding to the determined data attribute,
when a call application including an image is executed via the keyboard interface, control the touch screen to display only an image recognition icon on the image recognition menu on the keyboard interface,
receive a third user input for selecting the image in case the image recognition menu is selected,	
recognize characters on the selected image, 
control the touch screen to display a notification of character recognition only while the characters are being recognized, the notification of character recognition being displayed in a separate area of the screen from the recognized characters, 
control the touch screen to display the recognized characters on the output area, and 
in case the search application is selected, control the touch screen to display search result in the output area.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 7:
The prior art of record broadly discloses enabling contextual menus in response to user inputs wherein the menus include image recognition and another application icons.  The user is able to enter characters using a keyboard interface wherein the input data is extracted and the user is presented with a plurality of options based on the inputted word.  Moreover, a phone number may be extracted in response to a user’s touch to display it in a dial pad.
However, the prior art of record does not explicitly teach presenting a keyboard interface wherein the keyboard interface includes a virtual input keypad and a menu of application icons 


Therefore, the above limitations, in the specific combinations as recited in the independent claims 1 and 7, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145